Case: 3:19-mj-00062-CVG-RM Document #:1-1 Filed: 08/26/19 RONG (oD.

DISTRICT COURT OF THE VIRGIN ISLANDS __)
DIVISION OF ST. THOMAS AND ST. JOHN ) :SS

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Andrew Hayden, being duly sworn under oath, do hereby depose and state:

1, Iam a Special Agent with the United States Department of Homeland Security
(DHS), Immigration and Customs Enforcement (ICE), Homeland Security Investigations
(HSID), and I have been employed in this capacity since May 2017. Tama graduate of the
Criminal Investigator Training Program and the HSI Special Agent Training Academy.
Because of my employment with HSI, my duties include, but are not limited to, the
investigation and enforcement of Titles 8, 18, 19, 21 and 31 of the United States Code
(U.S.C.). Iam an “investigative or law enforcement officer of the United States” within the
meaning defined in 18 U.S.C. § 2510(7), in that I am an agent of the United States authorized
by law to conduct investigations of, and make arrests for, federal offenses.

2. The statements contained in this affidavit are based upon my personal
knowledge, as well as information provided to me by other law enforcement officials. All
observations not personally made by me were related to me by the individuals who made
them or were conveyed to me by my review of records, documents, and other physical
evidence obtained during this investigation. |

3. This affidavit contains information necessary to support probable cause for this
complaint, and is not intended to include each and every fact and matter observed by me or
known to the United States Government.

4, This affidavit is made solely for the limited purpose of setting forth probable

cause to believe that Arkim CLERSAINT and Le Shaun FAHIE knowingly and willfully
Case: 3:19-mj-00062-CVG-RM Document#: 1-1 Filed: 08/26/19 Page 2 of 3

United States v. Kalik Aaron, et al.,
Affidavit in Support of Complaint
Page 2

entered the United States at a time and place other than as designated by Immigration
Officers, in violation of Title 8 U.S.C. § 1325, and Kalik AARON, knowing that such persons
are aliens, brought to, or attempted to bring to the United States, in any manner whatsoever,
such persons at a place other than a designated port of entry, in violation of Title 8 U.S.C. §
1324(a)(1)(A)Q).

5. On August 25, 2019, at approximately 9:00 p.m., United States Customs and
Border Protection (CBP), Marine Interdiction Agents (MIA) interdicted a maritime vessel off
the coast of St. John, USVI. CBP MIA’s witnessed the vessel leave British Virgin Islands
waters and enter into United States waters near St. John, VI. The vessel was operating
without proper night lighting. The MIAs conducted a maritime interdiction of the vessel and
discovered two (2) aliens and one (1) United States citizen onboard. The aliens were
identified as Arkim CLERSAINT and Le Shaun FAHIE, both citizens of St. Lucia. Records
checks conducted by: the MIAs revealed CLERSAINT legally entered the United States on
August 25, 2018, pursuant to a Legal Permanent Resident application, for a period of one
year. CLERSAINT’s status, however, expired on August 24, 2019. FAHIE was legally
admitted into the United States, pursuant to a 8 CFR 212.1(b), which expired when he
spartra the United States on August 25, 2019. Both CLERSAINT and FAHIE provided
the MIAs with St. Lucian passports. The MIAs identified the vessel captain as Kalik
AARON, a United States citizen.

6. Kalik AARON explained to the affiant that all three (3) individuals departed

St. Thomas on the evening of August 25, 2019, onboard the vessel that was interdicted by
Case: 3:19-mj-00062-CVG-RM Document#: 1-1 Filed: 08/26/19 Page 3 of 3

United States v. Kalik Aaron, et al.,
Affidavit in Support of Complaint
Page 3

CBP MIAs. AARON stated that they traveled to Jost Van Dyke, British Virgin Islands, for
a few hours before returning to St. John at a time and place not designated as a port of entry.
AARON further stated that all three (3) individuals intended to check in at a designated port
of entry when the opportunity was available. All three (3) individuals resides of in St.
Thomas, VI.

7. Based on my training and experience, I respectfully submit to the Court that
probable cause exists to believe that on or about August 25, 2019, in St. Thomas, within the
District of the Virgin Islands, Arkim CLERSAINT and Le Shaun FAHIE knowingly and
willfully entered the United States at a time and place other than as designated by
Immigration Officers, in violation of Title 8 U.S.C. § 1325, and Kalik AARON, knowing that
such persons are aliens, brought to, or attempted to bring to the United States, in any manner
whatsoever, such persons at a place other than a designated port of entry, in violation of Title

8 U.S.C. § 1324(a)(1)(A)(i).

Dated: August 26, 2019 — Godsan2 - Casey ___
Andrew Cason Hayden, Special Agent

Homeland Security Investigations

SUBSCRIBED AND SWORN to before me on this a bx day of August, 2019.

HONORABLE RUTH MILLER
United States Magistrate Judge
